Per Curiam.
— The declarations or admissions of Robert Tate, though made when he was seised for life, were not evidence against the defendants, who stand in no privity to him. His father devised the land to him expressly for life, and it is clear that the admissions of a tenant in possession are not competent to affect one who claims, not through him, but paramount to him. But for the reason that the rejection of the evidence was right, the direction in relation to one of the points was wrong. Robert had no power to bind any person but himself, and the agreement to establish a line betwixt him and John, though mutually binding during his lifetime, ceased to be so at his death. It did not bind his children, or their privies, because they derived title paramount to him; and it ceased to bind John, or the plaintiff, his privy, • because it is an unbending rule of the common law, that a contract binds both parties or neither of them. The Judge thought it immaterial whether Robert’s act had bound his children, because they did not gainsay it; but they might have gainsaid it, and, for that reason, so may the pláintiff.
Judgment reversed, and venire de novo awarded.